Gilbert, J.
This is a money rule against a sheriff, involving the claims of the holders of conflicting liens. Ho facts were involved which would entitle either party to equitable relief; and there being no prayer for such relief, the case is not within the principle of Berrie v. Smith, 97 Ga. 782 (25 S. E. 757). The remedy is purely statutory, and the case is not of that class of which the Supreme Court has jurisdiction, but is of the class of which the Court of Appeals has jurisdiction. While this court has likened a money rule to mandamus, of which it has jurisdiction as an extraordinary legal remedy, a money rule is not technically mandamus, nor does it involve an extraordinary remedy. The case is therefore transferred to the Court of Appeals.

All the Justices concur.

B. J. Bacon and. Grug&r Westbrook, for plaintiff in error.
E. K. Wilcox and Pottle & PLof may er, contra.